Let me first join previous 
speakers in expressing my delegation’s deepest 
sympathies and condolences to the families of the 
victims and to the people and the Government of Kenya 
on the terrorist attack at Westgate Mall in Nairobi.

It is almost two generations now since Eritrea 
first begun to lodge petitions for justice with this 
body. Sadly, in all of those instances, the Assembly 
has persisted in ignoring Eritrea’s pleas, shuttering 
its doors as a “closed monastery”. Those setbacks 
notwithstanding, Eritrea remains firmly convinced 
that the promotion of peoples’ rights and interests and 
mutual respect among the community of nations will 
remain precarious without an international body that 
upholds the supremacy of international law and justice. 
As such, our choice, like those of other peoples, has 
been and remains the funnelling of efforts towards 
expediting the reform of the United Nations.

To focus exclusively on the harm done to the people 
and State of Eritrea may convey the false impression 
of an aberration in an otherwise effective and well-
functioning United Nations. As it is, the particularity 
of our case only amplifies the wider backdrop of a 
United Nations debilitated by chronic weaknesses 



and shortcomings. In any event, my message today 
will focus primarily on the urgency of reforming the 
United Nations and redressing the injustices committed 
against the people of Eritrea as well as other peoples of 
the world.

The negative experiences during the first 50 
years of the existence of the United Nations and the 
paralysis and constraints under which the United 
Nations had to operate in the context of the realities of 
the Cold War in a bipolar world accentuated the need 
for structural reform of the United Nations at that time. 
In Eritrea’s case, our inalienable right to independence 
was trampled at the onset of the Cold War, since the 
country was perceived as a mere pawn in the overriding 
strategic rivalry of both super-Powers. Our liberation 
struggle was likewise suppressed by both super-Powers 
in an alternating fashion because of the same strategic 
considerations and shifting alliances.

Yesterday’s history is too fresh in our minds to 
induce in us any nostalgia for the Cold War. Our call 
for reform of the United Nations is thus not influenced 
by some innate preference for the return of the old, 
bipolar configuration to replace the prevailing unipolar 
world order. The fact is that the United Nations should 
have undergone incremental reform and revitalization 
during the 50 years of the Cold War. The end of the 
Cold War was certainly the most auspicious moment for 
undertaking that belated task.

Indeed, it is now clear in retrospect that had such 
reforms occurred then, the wars and destruction that have 
unfolded in the past 20 years could have been avoided. 
However, the major Powers that controlled the General 
Assembly and the various institutions and agencies 
of the United Nations, through partial hegemony, felt 
after 1991 that they were better positioned to secure and 
consolidate their total domination of the United Nations. 
They blocked any reform of the United Nations, and 
so that historic opportunity for international peace and 
justice to prevail was lost.

In the past 20 years, we have witnessed excessive 
control over global resources and the creation of 
spheres of influence, which has triggered international 
instability; the use of force and coercion as primary 
instruments for controlling global resources while 
preventing and denying others the opportunity to acquire 
comparable military capabilities and technology; and 
the deployment of international financial institutions, 
including the World Bank and the International 
Monetary Fund, in order to control the global economy, 
leading to an intractable global financial crisis with 
lethal ramifications for the majority of the peoples of 
the world. We have also witnessed the misuse of the 
mass media and cultural centres in order to create 
false images and to promote decadent value systems, 
intimidate peoples and demonize any dissent; and the 
employment of various subterfuges in order to control, 
directly or indirectly, all international, continental, 
regional, governmental and non-governmental bodies. 
Those manifestations of the current world order can be 
corroborated, beyond abstract analysis, by numerous 
specific cases and evidence related to particular events, 
places and time. That is precisely why the twenty-first 
century requires a revitalized United Nations that 
transcends a bipolar or unipolar world order, and that 
is firmly rooted in the supremacy of, and respect for, 
international law and justice.

As I have intimated, Eritrea, like other African 
States that were formed during the colonial scramble, 
should have attained its sovereign independence during 
the process of decolonization that transpired in the 
aftermath of the Second World War. The inalienable 
national rights of the Eritrean people were, however, 
compromised to serve the strategic interests of the 
United States, which had emerged as a triumphant 
Power. Eritrea was therefore doomed to colonial rule 
by proxy. The people of Eritrea had to endure colonial 
suppression for almost 40 years under successive 
regimes, which were propped up, alternately, by the 
United States for the first 23 years and by the former 
Soviet Union for the subsequent 17 years. The Eritrean 
people had to wage their liberation struggle under those 
conditions, which exacted heavy sacrifices from them 
to achieve their independence in 1991. That historical 
truth, coupled with other similar phenomena, illustrates 
the perils of a world order that is driven by the rivalry 
of domineering super-Powers, and highlights the need 
and urgency for an effective United Nations.

The Eritrean people were neither compensated 
for the transgressions meted out to them nor given 
respite in the subsequent years. As they embarked on 
the arduous task of rebuilding their war-torn country, 
they again became pawns in the broader Horn of 
Africa/Middle East chessboard of domination and 
influence and have suffered unjust and distorted policies 
for the past 20 years. In that respect, border conflicts 
that do not have political and legal justifications and 
that were never raised prior to the independence of 



Eritrea in 1991 were subtly fomented to ensnare Eritrea 
in a spiral of crises.

Although the Boundary Commission had rendered 
its final and binding decision in 2002, the spurious 
border conflict that erupted under the Badme rubric 
continued to simmer for 11 years due to obstructive 
violations by the United States Administration. The 
Eritrean people were also subjected to a sustained 
human trafficking campaign and illicit measures aimed 
at undermining economic growth and development, 
as well as diplomatic and propaganda campaigns of 
demonization.

Going even further, United States officials 
imposed unlawful sanctions against Eritrea in 2009 
through the Security Council. Four years on, they 
insist on maintaining the sanctions, despite the lack of 
any evidence or justification, by relying on the widely 
discredited reports of the Monitoring Group on Somalia 
and Eritrea.

Beyond Eritrea, the same approaches and policies 
have exacerbated crises and further undermined 
stability, development and cooperation in Somalia and 
other parts of the Horn of Africa. Despite that massive 
hostility and in the face of tremendous odds, the people 
and Government of Eritrea have remained steadfast, 
prioritized development efforts and the improvement 
of citizens’ lives, and have worked persistently to 
make their modest contribution to regional peace and 
stability, including by fighting terrorism and piracy. 
Their achievements, given the difficulties they faced, 
have been remarkable, even though they fall far short 
of their aspirations.

Looking forward, the people and the Government 
of Eritrea are prepared to link hands with regional and 
international partners, including the United Nations, 
and to work for the betterment of their country for 
peace, stability and regional integration in the Horn of 
Africa and a fairer and more just world.

The transgressions that have been perpetrated 
against the people of Eritrea and other peoples in the 
past 20 years speak to the persistence of an unfair and 
unjust global order and the absence of a strong and 
representative United Nations. And yet, the telltale signs 
of the advent of a new, promising era are discernible. In 
that context, I add the voice of the Eritrean people to 
other voices in the world to urge the General Assembly 
to keep the flicker of hope alive in its current session 
and to adopt timely resolutions aimed at a fundamental 
reform of the United Nations. The fact is that the 
Assembly has legal, moral and historical obligations 
and responsibilities entrusted to it by the peoples of the 
world that it cannot shrug off.

In conclusion, I urge the United Nations to adopt 
practical resolutions that are commensurate with its 
legal, political and moral responsibilities in order to, 
first, uphold the rule of law; secondly, bring to an end 
the invasion of our sovereign territories; thirdly, lift 
the unlawful and harmful sanctions against Eritrea; 
fourthly, terminate interventions that jeopardize the 
peace and stability of the peoples of the Horn of Africa; 
and, fifthly, deter all acts that breed crises, loss of life 
and destruction.
